Citation Nr: 1513738	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  12-10 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension as due to herbicide, chemical, or ionizing radiation exposure.

2.  Entitlement to service connection for a kidney disease as due to herbicide, chemical, or ionizing radiation exposure.

3.  Entitlement to service connection for an acquired psychiatric disability to include depression as due to herbicide, chemical, or ionizing radiation exposure.

4.  Entitlement to service connection for upper and lower peripheral neuropathy of the extremities as due to herbicide, chemical, or ionizing radiation exposure.

5.  Entitlement to service connection for diabetes mellitus as due to herbicide, chemical, or ionizing radiation exposure.

6.  Entitlement to service connection for an eye condition as secondary to diabetes mellitus or as due to herbicide, chemical, or ionizing radiation exposure.
7.  Entitlement to service connection for a bilateral foot condition as due to herbicide, chemical, or ionizing radiation exposure.

8.  Entitlement to service connection for a skin condition to include dermatitis herpetiformis as due to herbicide, chemical, or ionizing radiation exposure.

9.  Entitlement to service connection for celiac disease as due to herbicide, chemical, or ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Michael J. Woods, Attorney


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran requested a Board hearing on his VA Form 9 received in April 2012.  The Veteran was scheduled for a hearing on May 1, 2013.  The Veteran called and reported he was unable to attend the Travel Board hearing and requested a videoconference hearing.  The Veteran was scheduled for a videoconference hearing on June 17, 2013 but failed to appear and has not offer a reason for his failure to appear, nor did he request that his hearing be rescheduled.  Thus, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to service connection for hypertension, kidney disease, acquired psychiatric disability, diabetes mellitus, upper and lower peripheral neuropathy of the extremities, bilateral foot condition, skin condition and celiac disease, as due to exposure to herbicides, radiation and/or other chemicals while he was stationed at Fort Greely, Alaska.  The eye condition is alternatively claimed as secondary to diabetes mellitus.  The RO contacted NPRC and received a negative response regarding exposure to herbicide and radiation.  Notably, a DD 1141 was requested and the document did not exist.  A defense personnel records information retrieval system response found that all historical records did not document the spraying, testing, transporting, storage, or usage of Agent Orange in Fort Greely, Alaska.  The department of defense (DoD) listing of herbicide spray areas and test sites outside the Republic of Vietnam were reviewed and Fort Greely, Alaska was not a listed location.  The DPRIS inquiry was unable to document the Veteran or his unit was exposed to Agent Orange or other tactical herbicides while stationed at Fort Greely, Alaska.  A formal finding of unavailability was issued in September 2010 regarding the Veteran's asserted claim to herbicide exposure.  However, the RO does not appear to have developed the Veteran's asserted exposures to nerve agents including trichloroethylene (TCE).  The Department of Defense (DoD) has apparently confirmed 35 trials of the VX nerve agent in the area of Fort Greely, Alaska in June and July 1965.  On Remand, further development regarding the Veteran's asserted exposure must be conducted.  



Accordingly, the case is REMANDED for the following action:

1. Clarify the nature and extent of any potential exposure to nerve agents or similar substances such as TCE that may have occurred at Fort Greely, Alaska prior to or during the Veteran's deployment from September 1969 to January 1970.  All negative responses must be documented.  

2.  If, and only if, the Veteran's alleged exposure to nerve agents and/or other chemicals is/are established, undertake appropriate action to obtain medical etiology opinions from one or more appropriate VA physician(s).

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual(s) designated to provide the opinion(s), and the opinion(s) should include discussion of the Veteran's documented medical history and assertions. 

With respect to each claim, hypertension, kidney disease, acquired psychiatric disability, upper and lower peripheral neuropathy, diabetes mellitus, eye condition, bilateral foot condition, skin condition to include dermatitis herpetiformis, celiac disease (as appropriate), the examiner(s) should offer opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that disability is the result of Veteran's service-particularly, any established exposure to nerve agents and/or other chemicals therein.

Complete, clearly-stated rationale for the conclusion(s) reached must be provided.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication) and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




